Citation Nr: 1243122	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine to include as secondary to service-connected disabilities  . 

2. Entitlement to a disability rating higher than 20 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.  Since the hearing, the Veterans Law Judge has retired from the Board.  In December 2011, the Veteran was offered the opportunity for another hearing before a Veterans Law Judge, who would decide the appeal.  As there is no record of response from the Veteran, another hearing is deemed waived.

This case was previously before the Board in August 2008, when it was remanded for further development to adjudicate the claim of secondary service connection for degenerative disc disease.  It was remanded again in April 2012 to ensure compliance with that directive.  As a result of the remand, additional development is required. 

Appellate review of the claim for increase for lumbar strain is deferred until the claim of service connection for the degenerative disc disease of the lumbar spine is finally adjudicated. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND

In May 2008, the Veteran raised the claim of service connection for degenerative disc disease of the lumbar spine secondary to the service-connected lumbar strain.   As a result, the Board remanded the matter for adjudication.

In July 2012, the VA examiner was addressed the question posed by the Board in its remand in April 2012, namely, whether the degenerative disc disease of the lumbar spine was caused or aggravated by the service-connected lumbar strain. 

In October 2012, the Veteran's representative argued that the claimed degenerative disc disease of the lumbar spine should also be considered as caused by or aggravated by service-connected right hip arthritis, plantar fasciitis, pes planus, and degenerative joint disease of the feet.

As the evidence of record is insufficient to decide the applicable theories of the case, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that degenerative disc disease of the lumbar spine was caused by or aggravated by the service-connected right hip arthritis and service-connected plantar fasciitis, pes planus, degenerative joint disease of the feet in conjunction with the service-connected lumbar strain. 



In this context, the term "aggravation" means a permanent increase in degenerative disc disease of the lumbar spine, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disabilities, singularly or collectively, of right hip arthritis, plantar fasciitis, pes planus, degenerative joint disease of the feet and lumbar strain, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the VA examiner. 

2. On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


